                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

UNITED STATES OF AMERICA                          CASE NO. 19-cr-00230-01

VERSUS                                            JUDGE DONALD E. WALTER

GERARDO LUIS TABORA-PINEDA (01)                   MAGISTRATE JUDGE HORNSBY


                                       ORDER

        The Report and Recommendation of the Magistrate Judge having been considered,

and the parties having waived their objections thereto;

        IT IS HEREBY ORDERED that Defendant’s guilty plea is accepted, and the Court

hereby adjudges Defendant guilty of the offense charged in Count 1 of the Indictment.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 4th day of September,

2019.
